Citation Nr: 0630564	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  04-08 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for hypertension, 
currently rated 10 percent disabling.

2.  Entitlement to an increased rating for a seizure 
disorder, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1962 to August 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts that denied the veteran's claims of 
entitlement to an increased rating for hypertension, 
currently rated 10 percent disabling, and entitlement to an 
increased rating for grand mal seizure, currently rated 20 
percent disabling.  The veteran perfected a timely appeal of 
these determinations to the Board.


FINDINGS OF FACT

1.  Throughout the course of the appeal, there has been no 
evidence that the veteran has had diastolic pressure readings 
of 110 or more, or systolic pressure readings of 200 or more.

2.  There is no evidence that the veteran has suffered a 
major seizure in the last six months, two major seizures in 
the last year, or an average of at least five to eight minor 
seizures weekly.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 
(2006).

2.  The criteria for a rating in excess of 20 percent for a 
seizure disorder have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 
8910 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2005).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

With respect to the veteran's seizure disorder claim, VA 
satisfied its duty to notify by means of January 2003 and 
July 2003 letters from the AOJ to the veteran, which together 
informed him of what evidence was required to substantiate 
his claim and of his and the VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit any 
relevant evidence or information in his possession to the 
AOJ.

After this VCAA-compliant notice was sent to the veteran, the 
seizure disorder claim was readjudicated.  Thus, the Board 
determines that any defect concerning the timing of the VCAA 
notice requirements was harmless and resulted in no risk of 
prejudice to the veteran.  38 C.F.R. § 20.1102 (2006).

With respect to the hypertension claim, VA informed the 
veteran in a January 2003 letter of his and the VA's 
respective duties for obtaining evidence, and asked the 
veteran to submit any relevant evidence or information in his 
possession to the AOJ.  The Board notes that this notice did 
not inform the veteran of the evidence required to 
substantiate his claim.  However, in the veteran's April 2004 
claim for an increased rating for hypertension provided by 
the veteran's representative, 38 C.F.R. § 4.104, Diagnostic 
Code 7101-the VA regulations containing the rating criteria 
for a hypertension disability-were specifically cited.  
Thus, as the veteran had actual knowledge of the evidence 
required to substantiate his claim, any defect in notice 
provided to him regarding this evidence resulted in no risk 
of prejudice.  38 C.F.R. § 20.1102.

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  As the Board 
concludes below that the preponderance is against the 
veteran's claims for increased ratings, any questions as to 
the appropriate effective dates to be assigned are rendered 
moot.  Therefore, despite the inadequate notice provided to 
the veteran on this element, the Board finds no prejudice to 
the veteran in processing the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of the veteran's service medical records, QTC 
examinations for hypertension and a seizure disorder, VA 
medical treatment records, and statements by the veteran and 
his representative.  As the medical evidence contains several 
blood pressure readings and an account of the recent 
frequency of seizures suffered by the veteran, a new VA 
medical examination is not necessary for the issuance of a 
final decision on the present claims.  There is also no 
indication that there is any additional relevant evidence to 
be obtained by either VA or the veteran.




II.  Increased Ratings

The veteran argues that he is entitled to a rating in excess 
of 10 percent for hypertension, and a rating in excess of 20 
percent for a seizure disorder.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999). 

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

A.  Hypertension

The veteran's hypertension is evaluated as 10 percent 
disabling under Diagnostic Code 7101.

Under Diagnostic Code 7101, a 10 percent rating is warranted 
when the disability is manifested by diastolic pressure 
predominantly 100 or more, or; systolic pressure of 160 or 
more, or; minimum evaluation for an individual with a history 
of diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating 
requires that the evidence show that the diastolic pressure 
is predominantly 110 or more, or that systolic pressure is 
predominantly 200 or more.  A 40 percent rating is warranted 
when the diastolic pressure is predominantly 120 or more, and 
a 60 percent rating requires diastolic pressure predominantly 
130 or more.

Based on a review of the evidence, the Board concludes that 
entitlement to an evaluation in excess of 10 percent is not 
warranted.  During the course of the appeal, the veteran has 
had several blood pressure readings; the highest diastolic 
pressure reading reported was 91, and the highest systolic 
pressure reading was 160.  As there is no evidence of 
diastolic readings of 110 or more, or systolic readings of 
200 or more, there is no basis for assignment of a higher 
evaluation than 10 percent.

B.  Seizure Disorder

The veteran's seizure disorder is rated 20 percent disabling 
under Diagnostic Code 8910, which is the Diagnostic Code for 
grand mal epilepsy.

The various forms of epilepsy are evaluated according to a 
general rating formula.  A confirmed diagnosis of epilepsy 
with history of seizures warrants a 10 percent evaluation.  A 
10 percent evaluation is also the minimum evaluation when 
continuous medication is shown necessary for the control of 
epilepsy.  This minimum evaluation will not be combined with 
any other rating for epilepsy.  A 20 percent evaluation is 
warranted when there has been at least one major seizure in 
the last two years or there have been at least two minor 
seizures in the last six months.  A 40 percent evaluation 
requires at least one major seizure in the last six months or 
two major seizures in the last year; or an average of at 
least five to eight minor seizures weekly.  A 60 percent 
evaluation requires an average of at least one major seizure 
in four months over the last year; or nine to ten minor 
seizures per week.  An 80 percent evaluation requires an 
average of at least one major seizure in three months over 
the last year; or more that 10 minor seizures weekly.  A 100 
percent evaluation requires an average of at least one major 
seizure per month over the last year. 38 C.F.R. § 4.124a, 
Diagnostic Code 8910.

On QTC examination in March 2003, the veteran reported that 
he had not had a seizure in 10 years.  The medical evidence 
is negative for any indication of a recent seizure.  In 
short, there is no evidence that the veteran has suffered a 
major seizure in the last six months, two major seizures in 
the last year, or an average of at least five to eight minor 
seizures weekly.  Thus, a rating for a seizure disorder in 
excess of 20 percent is not warranted.

Although the veteran might believe that his hypertension and 
seizure disorder are more disabling than his current 
disability ratings indicate, he is not competent to provide 
opinions that require medical knowledge.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

The Board notes that the veteran is free to submit additional 
evidence in the future to support claims for increased 
disability ratings, such as additional medical evidence that 
he has suffered recent seizures or that his blood pressure 
has gotten higher.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Extra-schedular Consideration

The above decisions are based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the veteran's 
hypertension and seizure disorder so as to warrant assignment 
of increased ratings on an extra-schedular basis.  There is 
no showing that either disability has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluations), necessitated frequent periods 
of hospitalization, or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence these factors, the Board finds that the 
criteria for submission for assignment of assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

1.  Entitlement to an increased rating for hypertension, 
currently rated 10 percent disabling, is denied.

2.  Entitlement to an increased rating for a seizure 
disorder, currently rated 20 percent disabling, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


